Order entered September 17, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00180-CV

                         CHARLOTTE FORST, Appellant

                                          V.

    AVA NEAL D/B/A TEXAS TREASURES ESTATE SALES, Appellee

                 On Appeal from the County Court at Law No. 3
                             Collin County, Texas
                     Trial Court Cause No. 003-02511-2018

                                       ORDER

        We REINSTATE the appeal.

        By order dated September 9, 2020, we ordered the trial court to make

findings of fact and conclusions of law. A supplemental clerk’s record containing

the trial court’s findings of fact and conclusions of law was filed on September 16,

2020.

        Appellant shall file her brief on the merits on or before October 16, 2020.

                                               /s/   BILL WHITEHILL
                                                     JUSTICE